 1
 2
                               UNITED STATES DISTRICT COURT
 3
                                      DISTRICT OF NEVADA
 4
 5   TERESA RENITA BURWELL,
                                                          Case No.: 2:18-cv-01825-GMN-NJK
 6          Plaintiff,
                                                                         Order
 7   v.
                                                                     [Docket No. 48]
 8   MEADOW MESA APARTMENTS, et al.,
 9          Defendants.
10         Pending before the Court is a motion to withdraw as counsel for Plaintiff filed by attorney
11 Joshua Dowling. Docket No. 48. Any response to the motion must be filed by October 15, 2019.
12 The Court hereby SETS a hearing on the motion for 10:00 a.m. on October 22, 2019, in Courtroom
13 3C. Plaintiff, Mr. Dowling, and any newly retained counsel for Plaintiff must appear personally
14 at the hearing. FAILURE TO COMPLY WITH THIS ORDER MAY RESULT IN THE
15 IMPOSITION OF SANCTIONS, UP TO AND INCLUDING CASE-DISPOSITIVE
16 SANCTIONS.
17         Withdrawing counsel shall serve a copy of this order on Plaintiff and shall file a proof of
18 service no later than October 7, 2019.
19         IT IS SO ORDERED.
20         Dated: October 3, 2019.
21
22                                             _____________________________________
                                               NANCY J. KOPPE
23                                             UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28

                                                    1
